UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7185


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JOSEPH ZIADEH,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00273-RLW-1)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Gurney Wingate Grant,          II,
Assistant United States Attorney, Richmond, Virginia,           for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph   Ziadeh      appeals     the    district      court’s    order

denying his motions for a “rule to show cause why the respondent

The   U.S.    Government     should      not   be   held    in   contempt   for   its

failure      to   comply    with   the    Court’s     Final      Restitution   Order

entered on June 10, 2003,” and a motion for a “stay of execution

of any action related to the Final Restitution Order in the

caption [sic] case.”           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.             United States v. Ziadeh, No. 3:02-cr-

00273-RLW-1 (E.D. Va. June 11, 2009).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2